Baker, J.,
dissenting
I respectfully disagree with the majority’s holding that the trial court erred in not setting aside the commissioner’s report. The record discloses that both husband and wife fully presented evidence in support of their respective positions concerning the di*237vorce case. If remanded, it would not be for the purpose of granting an opportunity to present new evidence but rather only for the purpose of review and judgment. There is no claim that the trial court failed to completely review the evidence presented by the parties or that it did not render its decision in accord with well-established principle:
When a cause is referred to a commissioner in chancery the chancellor does not delegate his judicial function to him. The commissioner is appointed for the purpose of assisting the chancellor and not for the purpose of supplanting or replacing him. It is the duty of the chancellor to weigh the evidence according to correct principles of law and arrive at his own conclusions.
Higgins v. Higgins, 205 Va. 324, 328-29, 136 S.E.2d 793, 796 (1964). Appellant has not shown that the trial court failed to weigh the evidence according to correct principles of law.
The appellant has the burden to show on appeal that the judgment based on the evidence given before the commissioner was erroneous. In my opinion, the evidence was sufficient to support the trial court’s findings which, on appeal, are presumed correct. Adelman Associates v. Goldsten, 209 Va. 731, 738, 167 S.E.2d 104, 109 (1969).
On the evidence in this record, I would affirm the trial court’s judgment.